DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
The disclosure is objected to because of the following informalities: The references to the claim(s) on page 1, penultimate line, which is improper, since every meaning of the claims must be found in the description. The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. 
Claim Objections
Claim 11 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to.  See MPEP § 608.01(n).  Accordingly, the claim 11 has not been further treated on the merits.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-8, 9-10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-3, 6-7, 12 and 14 are vague and indefinite because a broad range or limitation followed by linking terms (e.g., preferably, in particular, maybe, for instance, especially) and a narrow range or limitation within the broad range or limitation is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
	Claim 9 is vague and indefinite as to what would be considered readily volatile or/and hardly volatile compounds, i.e., what volatility range(s) are considered to be readily and/or hardly volatile and thus the metes and bounds of patent protection desired cannot be ascertained.
	Claim 10 is vague and indefinite, because the breath of organic compounds that could be used is so large that makes the claims omnibus, since it fails to point out what is included or excluded by the claim language. Note that the specification limits the type of amphoteric compounds that could be used.
	In claim 8 the phrase “the at least one dampening solution” lacks of antecedent basis. Note that the recitation of those compounds is recited on claim 6 not claim 5. 
	In claim 12 the phrase “the amphoteric organic component” lacks of antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nobuo et al., (hereafter Nobuo), JPH 09170193 A (Machine translation used).
	 With regard to claims 1-2 and 13-14, Nobuo teaches the making of  a water disintegrable cleaning sheet, reading on claim 13,  in which fibers are bound using alkyl-cellulose binding agent, preferably methyl-cellulose, which is a water-soluble polysaccharide. The binding agent having viscosity greater than 500 mPa●s measured at the same conditions as claimed (reading on claims 1 and 2); se abstract, ¶-[0008]-[0009], [0014]-[0015], examples 2 and 3. Note that 20 ºC is the normal/environment temperature to which the viscosity is measured1.
	With regard to claim 3, Nobuo teaches the use of a binding agent in amounts that falls within the claimed range; see ¶-[0008].
	Regarding to claim 4, even though Nobuo did not measure the tear of the wipe, this property would be considered to be inherent to the product, since it is formed using the same procedure and having the same claimed materials added at overlapping amounts.
	With regard to claims 6 and 8-9, Nobuo teaches the use of aliphatic alcohols in the binding agent solution; see ¶-[0011] and teaches in the same paragraph the use of bactericides and  fragrances. Since the alcohols are volatile and are bactericidal, then they read on claims 8 and 9 as-well.
	Regarding to claim  12, Nobuo teaches the use of metal cations salts, e.g., sodium sulfate ammonium sulfate, alum, zinc sulfate, etc.; see ¶-[0010]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nobuo et al., (hereafter Nobuo), JPH 09170193 A (Machine translation used), cited above.
Nobuo invention has been explained above, but the reference is silent with regard to the limitations of claims 5, 7 and 10-11; however, those limitations/properties are considered obvious for the reason explained below.
With regard to claim 5, Nobuo teaches the use of carboxy methyl cellulose (CMC); see ¶-[0017], but the reference is silent with regard to the viscosity range as claimed. However, since Nobuo teaches the use of high viscosity range for methyl-cellulose, it would have been obvious to one of ordinary skill in the art to use CMC in the same range as the one used for the other polysaccharide, since one of ordinary skill in the art would have reasonable expectation of success if such viscosity range were used also for the CMC.
With regard to claim 7, Nobuo is silent with regard to the ratio of alcohol, the dampening solution, and the binding agent as claimed. However, optimizing the amounts of additives is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
With regard to claim 10, the use of organic amphoteric component in wipes is common in the art2, used as cleaning and/or wetting agents and thus the use of such compounds would have been obvious to one of ordinary skill in the art.
Claims 1-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al., (hereafter Takeuchi) EP 0945536 A2 in view of Nobuo et al., (hereafter Nobuo), JPH 09170193 A (Machine translation used) Cited above.
	 With regard to claims 1-2 and 13-14, Takeuchi teaches process of making a water disintegrable non-woven fabric and fabric made thereof, in which a binding solution/agent is applied to fibers. The binding solution being a water-soluble polysaccharide, including some of the same as claimed, e.g., CMC; see abstract ¶-[0008], [0042]-0043]. Takeuchi also teaches that the non-woven fabric is a cleaning/wiper reading on claim 13; see ¶-[0007], [0031], etc. Takeuchi is silent with regard to the viscosity of the binding agent; however, Nobuo teaches the same type of product including the same type of binding agent having viscosity falling within the claimed range, especially of the methyl-cellulose, which is one of the preferred binding agents in both references; see ¶-[0043] of the Takeuchi and ¶-[0014]-[0015] of Nobuo. Therefore, using viscosity in the range taught by Nobuo for the binding agent taught by Takeuchi would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if such viscosity range were used. Note also that using such range improves the wet tensile strength and water dispersibility as demonstrated by Nobuo in examples 2 and 3.
	Regarding to claim 3, Takeuchi teaches binding agent addition falling within the claimed range; see ¶-[0017] and [0047].
	Regarding to claim 4, even though Takeuchi did not measure the tear of the wipe, this property would be considered to be inherent to the product of the combination of references, since it is formed using the same procedure and having the same claimed materials added at amounts falling within the claimed range.
	With regard to claim 5, Takeuchi teaches the use of CMC; see ¶-[0042]-[0043].
	With regard to claims 6 and 8-9, Takeuchi teaches the use of aliphatic alcohols in the binding agent solution; see ¶-[0056] and teaches in the same paragraph the use of bactericides, deodorant/fragrances. Since the alcohols are volatile and are bactericidal, then they read on claims 8 and 9 as-well.
With regard to claim 7, Takeuchi is silent with regard to the ratio of alcohol, the dampening solution, and the binding agent as claimed. However, optimizing the amounts of additives is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
With regard to claim 10, the use of organic amphoteric component in wipes is common in the art3, used as cleaning and/or wetting agents and thus the use of such compounds would have been obvious to one of ordinary skill in the art.
	Regarding to claim  12, Takeuchi teaches the use of metal cations salts, e.g., sodium, potassium, zinc sulfates and nitrates, etc.,  as electrolytes which is added to the binding agent to improve wet strength.; see ¶-[0048]-[0051]. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Water Disintegrable Composite Materials.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
    

    
        1 The examiner takes official notice of this fact and would provide evidence if necessary.
        2 Evidence of this fact can be found on ¶-[0090] of US Patent Application Publication No. 2017/0254023; ¶-[0073] of US Patent Application Publication No.  2014/0259484 and column 28, lines 2-20 od US Patent No. 7,070,854 B2, just to cite a few.
        
        3 Evidence of this fact can be found on ¶-[0090] of US Patent Application Publication No. 2017/0254023; ¶-[0073] of US Patent Application Publication No.  2014/0259484 and column 28, lines 2-20 od US Patent No. 7,070,854 B2, just to cite a few.